McMurray, Presiding Judge.
Defendant was convicted of armed robbery and misdemeanor possession of marijuana. (Another charge of aggravated assault was merged with the armed robbery.) His appointed counsel has appealed but has now filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U.S. 738 (87 SC 1396, 18 LE2d 493), contending that after careful review of the transcript and record counsel feels that any appeal from said conviction would be frivolous and without legal basis. A copy of the motion to withdraw as counsel and the brief in support thereof was served upon the defendant. Counsel has met all requirements of Anders v. California, supra, and Bethay v. State, 237 Ga. 625 (229 SE2d 406).
After a careful review of the record and transcript and the brief filed by counsel, we are in agreement with counsel from our independent examination that no errors of substance have been committed. Accordingly, we find the appeal to be wholly frivolous and counsel’s motion to withdraw is granted. See Heard v. State, 248 Ga. 348, 349 (283 SE2d 270).
In further compliance with Anders v. California, 386 U.S. 738, *224supra, we have fully and carefully examined the record and transcript and find no reversible error. A rational trier of fact could reasonably have found from the evidence adduced at trial proof of guilt of the defendant beyond a reasonable doubt of the offenses of armed robbery and possession of marijuana, a misdemeanor. See Snell v. State, 246 Ga. 648 (272 SE2d 348p.
Decided April 6, 1983.
Walter E. Van Heiningen, for appellant.
H. Lamar Cole, District Attorney, James E. Hardy, Assistant District Attorney, for appellee.

Motion granted, judgment affirmed.


Shulman, C. J., and Birdsong, J., concur.